By failing to object, or by failing to make specific objections on the same grounds raised on appeal, defendant did not preserve his challenges to the prosecutor’s summation (see People v Balls, 69 NY2d 641 [1986]), and we decline to review them in the interest of justice. As an alternative holding, we find no basis for reversal. The comments at issue were based on reasonable inferences drawn from the evidence and were fair response to defense counsel’s attacks on the credibility of the *496People’s witnesses (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]).
We perceive no basis for reducing the sentence. Concur— Tom, J.P, Andrias, Acosta, Freedman and Richter, JJ.